DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US19/43030 filed 07/23/2019. PCT/US19/43030 has PRO of 62702058 filed 07/23/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, drawn to an encapsulated product, in the reply filed on 10/11/2022 is acknowledged.
Newly added claim 55 is also included in Group 1, as said claim 55 is pharmaceutical composition or cosmetic composition that is dependent from claim 17.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Status of the Claims
This action is in response to papers filed 10/11/2022 in which claims 19 and 22-54 were canceled; and claim 55 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-18, 20-21 and 55 are pending in this instant application, of which claims 20-21 are withdrawn at this time as being drawn to non-elected groups/inventions. 
Claims 1-18 and 55 are examined herein on the merits for patentability.

Claim Objections
Claim 55 is objected to because of the following informalities:  there is no unit of measurement for the concentration recited in claim 55. Please add a unit of measurement (i.e., 0.1-65% w/w – see specification, page 22, lines 17).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 3,541,201; previously cited), and as evidenced by Niyangoda et al (PLoS ONE, 2017, 12(5): 1-15).
Regarding claim 1, Brown teaches amino acid crystal used for encapsulating a hydrophobic drug therein, and the amino acid crystal is coated with sodium chloride, thereby the amino acid crystal that is coated has a hydrophilic exterior (column 1, lines 20-30; column 3, lines 65-end; column 4; columns 6-7; columns 9-10; claims 1-23). Brown teaches wherein the amino acid is any amino acid including non-aromatic amino acid such as isoleucine, valine, threonine and methionine, and amino acid such as histidine, phenylalanine, tyrosine and tryptophan (column 6, lines 32-60 and column 7, lines 1-35).
Regarding claim 2-4, as discussed above, Brown teaches the amino acid is any amino acid including non-aromatic amino acid such as isoleucine, valine, threonine and methionine, and amino acid such as histidine, phenylalanine, tyrosine and tryptophan (column 6, lines 32-60 and column 7, lines 1-35).
Regarding claim 5, Brown teaches the amino acid is an L-amino acid, D-amino acid or a combination thereof (column 7, lines 15-35; claim 2).
Regarding claim 7, Brown teaches amino acids are monomers (column 1, lines 20-30; column 3, lines 65-end; column 4; columns 6-7; columns 9-10).
Regarding claim 8, Brown teaches the hydrophobic drugs include vitamins and drugs (column 6, lines 1-31).
Regarding claim 16, as discussed above, Brown teaches the amino acid is any amino acid including non-aromatic amino acid such as isoleucine, valine, threonine and methionine, and amino acid such as histidine, phenylalanine, tyrosine and tryptophan (column 6, lines 32-60 and column 7, lines 1-35). As evidenced by Niyangoda, amino acids such as tyrosine, tryptophan and phenylalanine have autofluorescence property (Niyangoda: Abstract; Introduction; pages 7-8).
Regarding claim 17, Brown teaches an injectable composition containing a pharmaceutically acceptable carrier and the amino acid crystal used for encapsulating a hydrophobic drug therein (column 1, lines 20-30; column 3, lines 65-end; column 4; columns 6-7; columns 9-10; claims 1-23).
Regarding claim 18, Brown teaches the injectable composition is administered subcutaneously or intramuscularly (Examples 3-4).
As a result, the aforementioned teachings from Brown (and as evidenced by Niyangoda) are anticipatory to claims 1-5, 7-8 and 16-18 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-11, 13-18 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,541,201; previously cited), and as evidenced by Niyangoda et al (PLoS ONE, 2017, 12(5): 1-15), and further in view of Bae et al (US 2009/0274753 A1).
The encapsulated product of claims 1-5, 7, 8 and 16-18 are discussed above, said discussion being incorporated in herein in its entirety.
However, Brown does not teach L-histidine as the amino acid of claim 6; the hydrophobic agents of claims 10-11 and 13; the hydrophilic exterior is covalently modified to comprise a targeting agent of claim 14; the targeting agent of claim 15; and the concentration of hydrophobic agent of claim 55.
Regarding claims 6, 10-11 and 13, Bae teaches a micelle formed from crystallized poly(L-histidine) conjugated to polyethylene glycol, wherein the micelle comprises a hydrophobic interior portion which contains a hydrophobic drug within the hydrophobic interior portion (Abstract; [0007]-[0010], [0012], [0024], [0035], [0045], [0087]-[0088], [0089]-[0090], [0095], [0107]; Example 8; claims 1, 8-10 and 14-16). Bae teaches the hydrophobic drug is anticancer drug such as doxorubicin ([0007], [0088], [0123]; Examples 16; claim 16). Bae teaches the hydrophobic interior portion can also contains pyrene (an imaging agent) ([0056], [0062], [0094], [0111]-[0113], [0116] and [0120]).
It would have been obvious to one of ordinary skill in the art to select L-histidine as the amino acid for the amino acid crystal of Brown, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bae indicated that L-histidine is a suitable amino acid that can be crystallized and such L-histidine contains a hydrophobic interior which can be used for sequestering hydrophobic drug therein (Bae: Abstract; [0007]-[0010], [0012], [0024], [0035], [0045], [0087]-[0088], [0089]-[0090], [0095], [0107]; Example 8; claims 1, 8-10 and 14-16). One of ordinary skill in the in art would have reasonable expectation of success in doing so because Brown indicated that histidine is a suitable amino acid for forming the amino acid crystal and also the L-form of the amino can also be suitably used (Brown: column 6, lines 32-60; claim 2). Thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" 325 U.S. at 335, 65 USPQ at 301.).
It would also have been obvious to one of ordinary skill in the art to incorporate doxorubicin and/or pyrene as the hydrophobic agent that is encapsulated in the amino acid crystal of Brown, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Bae indicated that hydrophobic agents including anticancer drug such as doxorubicin and fluorescent dye such as pyrene can be encapsulated in the hydrophobic interior portion of a crystallized poly(L-histidine) conjugated to polyethylene glycol, and Brown indicated that any hydrophobic agent can be encapsulated in the amino acid crystals including hydrophobic drugs and fluorescent dyes (Brown: Abstract; column 6, lines 1-31; Examples 1-2; claim 1). As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claims 14-15, as discussed above, Bae teaches the poly(L-histidine) is conjugated to polyethylene glycol, thereby meets the claimed hydrophilic exterior (of the amino acid crystal) is covalently modified to comprise a targeting agent of claim 14 and the target agent is polyethylene glycol of claim 15.
It would have been obvious to one of ordinary skill in the art to conjugate the exterior of the amino acid crystal carrier of Brown with a polyethylene glycol, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bae provided the guidance to so by teaching that peglyation of poly(L-histidine) improves pharmaceuticals for enhanced therapy to give higher local concentrations of the drug at the target site (Bae: [0121]-[0122]). Thus, an ordinary artisan seeking to provide enhanced target therapy that provides higher local concentrations of the encapsulated drug at the target site, would have looked to conjugating the amino acid crystals of Brown with a polyethylene glycol, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 55, Bae teaches the content of hydrophobic drug encapsulated in the hydrophobic interior portion is 0.1% - 0.5% w/w ([0134] and [0154]).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of hydrophobic drug that is encapsulated in the hydrophobic interior of the amino acid crystal to a concentration as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Brown indicated that the content of hydrophobic drug to be encapsulated in the amino acid crystals can vary (Brown: column 4, lines 6-13), and Bae provided the guidance for optimizing the content of hydrophobic drug to be encapsulated to a concentration of 0.1% - 0.5% w/w, which is concentration that overlaps or fall within the claimed concentration of about 0.1-65%. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameter, the optimization of concentration of hydrophobic agent encapsulated in the amino acid crystal would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,541,201; previously cited), and as evidenced by Niyangoda et al (PLoS ONE, 2017, 12(5): 1-15), and further in view of Perumal et al (US 2015/0150822 A1).
The encapsulated product of claims 1-5, 7, 8 and 16-18 are discussed above, said discussion being incorporated in herein in its entirety.
However, Brown does not teach the hydrophobic agent of claim 9.
Regarding claim 9, Perumal teaches a core-shell nanoparticle drug delivery system which contains prolamine proteins composed of high amounts of hydrophobic amino acids such as glutamine and asparagine, wherein the interior of the nanoparticle is hydrophobic and containing a hydrophobic drug encapsulated therein (Abstract; [0009]-[0014], [0019], [0041]-[0053], [0059]-[0069], [0092], [0103], [0107], [0115], [0124]; claims 1 and 4-5). Perumal teaches suitable hydrophobic drugs include carotenoids such as β-carotene, α-carotene, lutein and zeaxanthin ([0014]; claim 5).
It would have been obvious to one of ordinary skill in the art to incorporate carotenoid such as β-carotene, α-carotene, lutein or zeaxanthin as the hydrophobic drug in the amino acid crystal of Brown, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Perumal indicated that a nanoparticle drug delivery system which having a hydrophobic interior containing hydrophobic amino acids can encapsulate variety of hydrophobic drugs including carotenoids such as β-carotene, α-carotene, lutein and zeaxanthin and such carrier having a hydrophobic interior containing hydrophobic amino acids not only stabilizes the hydrophobic drug therein but also provides controlled or prolonged release of the encapsulated hydrophobic drug (Perumal: [0007], [0045], [0129] and [0236]), which is also the advantage of the amino acid crystals encapsulation of hydrophobic drug of Brown (column 4, lines 34-45; column 5, lines 1-8; column 7, lines 15-65; column 10, lines 50-57; column 15, lines 29-39; Example 2). One of ordinary skill in the art would have reasonable expectation of success of incorporating carotenoid such as β-carotene, α-carotene, lutein or zeaxanthin as the hydrophobic drug in the amino acid crystal of because Brown indicated that any hydrophobic drugs can be encapsulated in the amino acid crystals or any carrier particles containing proteins (Brown: column 4, lines 7-18; claim 1). As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
 From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-5, 7, 8, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,541,201; previously cited), and as evidenced by Niyangoda et al (PLoS ONE, 2017, 12(5): 1-15), and further in view of Chang et al (US 2017/0202783 A1).
The encapsulated product of claims 1-5, 7, 8 and 16-18 are discussed above, said discussion being incorporated in herein in its entirety.
However, Brown does not teach the antimicrobial agent of claim 12.
Regarding claim 12, Chang teaches a peptide nanoparticle having a hydrophobic core which sequester hydrophobic drugs and a positively charge hydrophilic outer surface that interacts with target cells and aids in drug delivery into the cell interior by endocytosis or pinocytosis (Abstract; [0003]-[0014], [0075]-[0078], [0119]-[0120], [0124], [0126] and [0128]). Chang teaches suitable hydrophobic drugs include anti-tumor agent such as doxorubicin and anti-bacterial agent such as doxycycline ([0128]).
It would have been obvious to one of ordinary skill in the art to incorporate doxycycline as the hydrophobic drug in the amino acid crystal of Brown, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Chang indicated that doxycycline, an antibiotic, is a suitable hydrophobic drug for encapsulating in a peptide nanoparticle that contains a hydrophobic interior that sequesters the hydrophobic drug and such peptide nanoparticle allow for high concentration of hydrophobic drug to be encapsulated therein (Chang: [0004] and [0014]; claim 1), which is also the advantage of the amino acid crystals encapsulation of hydrophobic drug such antibiotics of Brown, as it was indicated that the amino acid crystal carrier have the ability to encapsulate large amount of active drug (Brown: column 1, lines 40-51; column 3, lines 50-55; column 4, lines 25-33; column 5, lines 1-8). One ordinary skill in the art would have reasonable expectation of success incorporating doxycycline as the hydrophobic drug in the amino acid crystal because Brown indicated that any hydrophobic drugs including antibiotics can be encapsulated in the amino acid crystals or polypeptides (Brown: column 6, lines 32-67; column 7, lines 15-25). As such, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613